DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 5, 7, 13 and 19 are objected to because of the following informalities:
In claim 5, line 2, the claimed limitation “wherein one or more of the client-specific posture datapoints associated with the first client comprises are based upon data from at least one weight sensor” should be corrected to “wherein one or more of the client-specific posture datapoints associated with the first client are based upon data from at least one weight sensor”.
In claims 7, 13 and 19, lines 4-5, the claimed limitation “updates to the plurality of posture datapoints” should be corrected to “updating to the plurality of posture datapoints”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 3, 11 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 3, 11 and 17 recite the limitation “the ergonomic sensor data”. As the preceding limitations do not appear to recite “an ergonomic sensor data”. There is insufficient antecedent basis for this limitation in the claims.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 9-14 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter because claims 9-14 recite a "computer program product" comprising a "computer readable storage medium" which can be interpreted as a signal, carrier wave and/or software per se. Further limiting the "computer readable storage medium" by adding the modifier "non-transitory" would remedy the rejection.

Allowable Subject Matter
Claims 1-2, 4, 6, 8, 15-16, 18 and 20 are allowed.
Claims 3, 5, 7, 9-14, 17 and 19 would be allowable if the objections, the 101 rejection and the rejections under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, are overcome.
The following is a statement of reasons for the indication of allowable subject matter:  
The closest prior art,
Main et al (US 10,562,412) discloses a state machine 132 determines a current state of an ISS according to an occupant's posture, a time, a driving environment, and the occupant's activities. The machine learning process 122 analyzes a history of the occupant's posture, physiological states, the driving environment, and/or the occupant's preferences. The machine learning process 122 compares and correlates current settings of a seat support system, current settings of a vehicle, and environmental conditions to past trends to refine settings associated with each state.
Bellam et al (US 2017/0325599) discloses a method of detecting and correcting a user's posture through use of a mobile posture-detection cushion for a chair or any other seating apparatus. The cushion contains individual support modules that actively monitor a user's current seated position and adjust the user to attain an optimum sitting posture in response to individual pressure sensors within the cushion, and provides user-specific feedback to each individual user over a period of use of the cushion.
However, none of the prior art, alone or in combination, anticipates or renders obvious the combination of limitations set forth in the independent claims, summarized as constructing a machine learning knowledge model based upon a plurality of posture datapoints associated with multiple clients in order to identify a plurality of predefined ergonomic support design elements; analyzing, via the machine learning knowledge model, client-specific posture datapoints associated with a first client in view of the plurality of posture datapoints in order to select an initial ergonomic support design element among the plurality of predefined ergonomic support design elements; and facilitating printing of the initial ergonomic support design element for a seat component associated with the first client.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIM NGUYEN whose telephone number is (571)272-4441. The examiner can normally be reached M-F 8:00AM-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Umar Cheema can be reached on (571)270-3037. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KIM T NGUYEN/Primary Examiner, Art Unit 2456